  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


ROBERT WALKER,                     )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           3:16cv871-MHT
                                   )               (WO)
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )

                            JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The      United          States      Magistrate       Judge's

recommendation (doc. no. 26) is adopted.

    (2) The petition for writ of habeas corpus (doc.

no. 1) is denied.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final   judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil
Procedure.

    This case is closed.

    DONE, this the 7th day of August, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
